Citation Nr: 9907810	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  94-33 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for traumatic arthritis 
of the knees.

2.  Entitlement to service connection for traumatic arthritis 
of the hips.

3.  Entitlement to service connection for traumatic arthritis 
of the neck.

4.  Entitlement to service connection for traumatic arthritis 
of the low back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother



INTRODUCTION

The veteran served on active duty from July 1990 to June 
1991.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision rendered in June 1992 
by the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein, in pertinent 
part, service connection was denied for the purported 
disabilities identified above.  By means of a decision dated 
in June 1996, the Board remanded the veteran's claims 
therefor, in order to accomplish additional development of 
the medical record.  Following completion of the requested 
development, the RO, in a May 1997 rating action, again 
denied these claims.  The case has been returned to the Board 
for further appellate consideration.  

In a statement dated in September 1998, the veteran's 
accredited representative requested that the Board "remand 
[a]pellant's claim for a medical opinion as to the reason and 
etiology of [a]ppellant's continuing complaints of pain."  
Questions of service connection for disabilities of the 
knees, hips, low back and neck, other than as a result of 
traumatic arthritis, are not before the Board, and are 
referred to the RO for action as appropriate. 


FINDINGS OF FACT

1.  Traumatic arthritis of the knees is not shown on clinical 
examination.

2.  Traumatic arthritis of the hips is not shown on clinical 
examination.

3.  Traumatic arthritis of the neck is not shown on clinical 
examination.



4.  Traumatic arthritis of the low back is not shown on 
clinical examination.


CONCLUSIONS OF LAW

1.  A claim for service connection for traumatic arthritis of 
the knees is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  A claim for service connection for traumatic arthritis of 
the hips is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  A claim for service connection for traumatic arthritis of 
the neck is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  A claim for service connection for traumatic arthritis of 
the low back is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Veterans Appeals, now the United States Court of 
Appeals for Veterans Claims (Court), held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  
In the instant case, the evidence does not 

demonstrate that the disabilities claimed by the veteran that 
are the subject of this appeal are currently shown.  Since 
service connection cannot be granted for a disability that is 
not shown to be manifested, the Board must accordingly find 
that a claim for service connection for any such disability 
is not well grounded and therefore must be denied, pursuant 
to the decision of the Court in Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  See also Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992), and Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

In the instant case, the evidence demonstrates that the 
veteran was involved in an inservice parachute accident; 
service medical records cite injuries to the neck and right 
knee attributable thereto.  On a report of medical history 
dated in April 1991, prepared in conjunction with the 
veteran's separation from service, he indicated that he had, 
or once had, head injury and broken bones; this record 
includes the following notation:  "Joint pain, headache, 
dizziness, head injury, leg cramps - all related to 
parachuting accident [January 1991] - all complaints 
improving over time."  Post service medical records, and 
specifically treatment records compiled by E. H. Martinez, 
M.D., between 1992 and 1996, show diagnoses of degenerative 
arthritis.  In addition, in a statement dated in July 1992, 
Dr. Martinez noted the veteran's history of inservice 
"multiple injuries," and indicated, "[b]ased on [his] 
physical examination of the patient and the aforementioned 
findings, [his] opinion that this young 20 year old man may 
possibly have severe degenerative osteo arthritis (sic)."

This evidence, however, must be balanced against clinical 
findings that clearly demonstrate that arthritis of the 
knees, hips, low back and neck is not currently manifested.  
The report of the veteran's service separation examination, 
dated in April 1991, shows that he was clinically evaluated 
as normal in all pertinent aspects, and does not refer to any 
inservice orthopedic problems, to include any such problems 
resulting from his parachute mishap.  Reports of X-rays taken 
by VA, pursuant to examination in August 1991, show that the 
knees, the cervical 

spine, and the lumbosacral spine were deemed normal.  
Likewise, the report of a July 1992 VA orthopedic examination 
indicates diagnoses to include "[a]rthritis not found."  

Of greatest probative significance is the report of a VA 
examination conducted in November 1996 and December 1996, in 
accordance with the Board's June 1996 remand for the specific 
purpose of ascertaining whether arthritis of the knees, hips, 
low back and neck was currently manifested.  The reports of 
radiographic studies taken pursuant to that examination show 
that the lumbar spine, the knees and the hips were all shown 
to be normal and without evidence of arthritic changes.  The 
diagnoses set forth on the examination report include 
multiple references to the "significan[ce]" of the absence of 
degenerative findings on X-ray.  The examiner in particular 
noted that, "[a]s mentioned previously, weight is given to 
absence of degenerative changes on x-rays; x-rays at this 
time are felt to be sufficiently long after original injury, 
such that degenerative changes would have begun manifesting 
by now, if present."

The Board is of the opinion that the clinical evidence 
overwhelmingly demonstrates that arthritis (whether traumatic 
in origin or not) is not currently shown.  While the record 
includes findings of degenerative arthritis rendered by a 
private physician, it must be pointed out that it does not 
appear that these findings were made in conjunction with 
radiographic studies.  The findings made on VA examination, 
in contrast, were proffered only subsequent to such studies.  
Moreover, it is noted that the veteran, in claiming that he 
currently has traumatic arthritis of the knees, hips, low 
back and neck, has presented no diagnostic studies, such as 
radiographic testing, in support of his claim.  He is 
competent to report his symptoms; however, in the absence of 
evidence indicating that he has the medical knowledge or 
training requisite for the rendering of clinical opinions, 
the Board must find that his contentions with regard to the 
actual presence of traumatic arthritis to be of no probative 
value.



It must be reiterated by the Board that the evidence does not 
demonstrate, by means of clinical findings, that traumatic 
arthritis of the knees, hips, low back or neck is currently 
shown.  Since, as previously discussed, service connection 
cannot be granted for a disease or disability that is not 
currently manifested, the Board must find that the veteran 
has not submitted evidence sufficient to justify a belief by 
a fair and impartial individual at this time that service 
connection for traumatic arthritis of the knees, hips, low 
back and neck could be granted, as is required under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991).  See also 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  The 
Board accordingly finds that the veteran's claim is not well 
grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the Board notes that the 
veteran has not indicated that any such evidence is 
available; the Board points out that additional records were 
obtained pursuant to the Board's June 1996 remand.  The Board 
also notes that its duty to assist the veteran in the 
development of his claim, as stipulated in 38 U.S.C.A. 
§ 5107(a) (West 1991), does not arise until a claim is shown 
to be well grounded.  The Board must also point out that the 
veteran is free to submit new and material evidence, and 
reopen his claim for service connection, at any time.



ORDER

Claims for service connection for traumatic arthritis of the 
knees, hips, neck and low back are not well grounded, and are 
accordingly denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 
- 7 -


- 6 -


